Mr. Justice Walker delivered the opinion of the Court. It becomes unnecessary for us to examine into the merits of the several causes of error alleged to have been committed prior to the motion for a new trial; because the appellant, by his motion for a new trial, waived his right to insist upon them, and failed to preserve them in his bill of exceptions to the opinion of the court in overruling such motion. Under this state of case, as heretofore repeatedly decided, our investigation is limited to the inquiry as to whether the evidence sustains the verdict of the jury. Of this, there can be no doubt. The note sued on, and the answer to the petition for discovery, are fully sufficient for that purpose. Let the judgment of Phillips Circuit Court be, in all things, affirmed.